

115 HR 5764 IH: Growing Value-Added Economies Act
U.S. House of Representatives
2018-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5764IN THE HOUSE OF REPRESENTATIVESMay 10, 2018Mr. Ben Ray Luján of New Mexico (for himself, Mr. Fortenberry, Ms. Michelle Lujan Grisham of New Mexico, Mr. Sean Patrick Maloney of New York, and Ms. Pingree) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Agricultural Risk Protection Act of 2000 to require peer review for value-added
			 agricultural product market development grants, and for other purposes.
	
 1.Short titleThis Act may be cited as the Growing Value-Added Economies Act. 2.Value-added agricultural product market development grantsSection 231(b) of the (7 U.S.C. 1632a(b)) is amended—
 (1)in paragraph (1), by striking paragraph (7) and inserting paragraph (10); (2)by striking paragraph (7); and
 (3)by inserting after paragraph (6) the following new paragraphs:  (7)Peer review (A)In generalThe Secretary shall establish independent external review panels comprised of members with relevant expertise who are not employees of the Department to review and evaluate each eligible application based on merit and relevance.
 (B)Members of review panelMembers assigned to a panel established under subparagraph (A) may include— (i)producers; and
 (ii)experts from colleges and universities, State and local agencies, private nonprofit organizations, industry, and related institutions.
 (C)ConfidentialityThe Secretary shall ensure that the identity of a member of a panel established under subparagraph (A) is, to the maximum extent practicable, confidential.
 (D)Conflicts of interestThe Secretary shall ensure that no person with a conflict of interest may be assigned to be a member of a panel established under subparagraph (A).
 (8)Outreach and technical assistanceThe Secretary shall develop and implement an outreach and technical assistance strategy, including entering into cooperative agreements with private nonprofit entities, cooperative extension, State and local units of government, to—
 (A)further the purposes of the program established under this section; and (B)ensure that underserved States and communities are served by the program.
						(9)Program evaluation
 (A)In generalThe Secretary shall provide for the periodic evaluation of the program that measures the impact of the program and the impact of projects in achieving the purposes of the program.
 (B)Cooperative agreementsThe Secretary may enter into cooperative agreements with private nonprofit entities, cooperative extension, State and local units of government for the purpose of the program evaluation required under subparagraph (A).
						(10)Funding
 (A)In generalOf the funds of the Commodity Credit Corporation, the Secretary shall make available to carry out this subsection $20,000,000, to remain available until expended, for each of fiscal years 2019 through 2023.
 (B)Discretionary fundingThere is authorized to be appropriated to carry out this subsection $40,000,000 for each of fiscal years 2008 through 2023.
						(C)Reservation of funds for projects to benefit beginning farmers or ranchers, socially disadvantaged
			 farmers or ranchers, and mid-tier value chains
 (i)In generalThe Secretary shall reserve 10 percent of the amounts made available for each fiscal year under this paragraph to fund projects that benefit producers described in clauses (ii), (iii), and (iv) of paragraph (6)(A) or that best contribute to creating or increasing marketing opportunities for such producers.
 (ii)Mid-tier value chainsThe Secretary shall reserve 10 percent of the amounts made available for each fiscal year under this paragraph to fund applications of eligible entities described in paragraph (1) that propose to develop mid-tier value chains.
 (iii)Unobligated amountsAny amounts in the reserves for a fiscal year established under clauses (i) and (ii) that are not obligated after the completion of the peer review process for such fiscal year shall be available to the Secretary to make grants under this subsection to eligible entities in any State, as determined by the Secretary.
 (D)Administrative expenses and program evaluationNot more than 5 percent of the total amount made available to carry out this subsection for a fiscal year may be used for administrative expenses, program evaluation, outreach, and technical assistance..
			